Citation Nr: 0822789	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-19 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for anal 
stricture, secondary to hemorrhoidectomy with fecal 
incontinence, currently evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

In March 2008, the undersigned Veterans Law Judge granted the 
veteran's representative's motion to advance this appeal on 
the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The evidence of record shows the veteran's service connected 
anal stricture is manifested by fecal incontinence that 
regularly results in the soilage of his bedclothes and 
necessitates the use of a pad, and is productive of no more 
than moderate constant leakage.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent 
for anal stricture, secondary to hemorrhoidectomy with fecal 
incontinence, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.10, 4.114, Diagnostic Code (DC) 7333 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, the veteran 
received VCAA notice in September 2004, prior to the initial 
adjudication of his claims in the April 2005 rating decision 
at issue.  An additional notice letter was sent in March 
2006.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) requires VA 
notify the claimant that, in order to substantiate a claim: 
(1) claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect of that worsening 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;  
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the September 2004 VCAA 
letter was in substantial compliance with the first and 
fourth requirements of Vazquez-Flores to the extent that the 
veteran was notified that he needed to submit evidence of 
worsening and provide with examples of the types of medical 
and lay evidence that are relevant to establishing 
entitlement to increased compensation.  Specifically, the 
letter asks that the veteran provide or alert the VA to the 
existence that his anal stricture has increased in severity.

This evidence may be a statement from your doctor, 
containing physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. 

Nevertheless, the September 2004 VCAA letter did not provide 
the type of notification set forth in the second and third 
requirements of Vazquez-Flores.  As such, the veteran has 
received inadequate notice, and the Board must proceed with 
an analysis of whether this error prejudiced him.  See 
Sanders v. Nicholson, 487 F.3d at 889.

The March 2006 VCAA letter also addressed the first 
requirement of Vazquez-Flores by specifically stating, "To 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service connected-condition has gotten worse."  In his 
April 2006 response to this letter, the veteran indicated 
that he had no further evidence to submit.  Furthermore, the 
veteran's May 2006 substantive appeal demonstrates the 
veteran's actual knowledge of the first Vazquez requirement 
because in it, the veteran describes the effect that his 
condition has on his daily life and his inability to work as 
a result.  

Since the diagnostic code under which this claim is rated 
does not require criteria such as a specific measurement or 
test that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life, Vazquez requirement (2) 
is inapplicable.  Additionally, the May 2006 statement of the 
case (SOC) set forth the rating criteria applicable to the 
anal stricture claim.  The veteran's actual knowledge of 
these criteria is shown in the March 2008 brief prepared by 
the veteran's representative.  In that brief, the 
representative states, "Based on the examination it could 
not be determined if the appellant has extensive leakage 
which would entitle him to a 50 percent evaluation" thus 
accurately referring to the criteria for a 50 percent rating 
under the appropriate diagnostic code.  The veteran was 
accordingly made well aware of the requirements for increased 
ratings for this disability pursuant to the applicable rating 
criteria and such action thus satisfies the third 
notification requirement of Vazquez-Flores.  Hence, the Board 
finds that all of these factors, combined, demonstrate that a 
reasonable person could have been expected to understand what 
was needed to substantiate the claims for increase; and as 
such, VA's notice deficiency in this regard is deemed 
harmless.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes reports of VA examinations.  
There is no indication there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  In April 
2006, he stated that he had no further evidence to submit.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider the claim on the merits.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).



Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7 (2007).

The veteran's condition is rated according to Diagnostic Code 
7333, which pertains to stricture of the anus.  Diagnostic 
Code 7333 provides that a 30 percent rating is warranted for 
moderate reduction of lumen, or moderate constant leakage.  A 
50 percent rating is warranted for great reduction of lumen, 
or extensive leakage.  A 100 percent rating is warranted for 
stricture which requires a colostomy.  38 C.F.R. § 4.114, DC 
7333 (2007).

In reviewing this appeal, the Board has also considered 
Diagnostic Code 7332, as it relates to conditions affecting 
the rectum and anus, specifically impairment of sphincter 
control.  Under DC 7332, a 30 percent rating is warranted 
where there are occasional involuntary bowel movements, 
necessitating wearing a pad and a 60 percent rating is 
warranted where there is extensive leakage and fairly 
frequent involuntary bowel movements.  A 100 percent rating 
is warranted for complete loss of sphincter control.  
38 C.F.R. § 4.114, DC 7332 (2007).

Analysis

The veteran has been service connected for a rectal condition 
since December 1945.  
In March 1965, the veteran's rectal condition was evaluated 
under DC 7333 and found to be and 30 percent disabling with 
an effective date of November 4, 1964.  See 38 C.F.R. 
§ 4.114, DC 7333 (2007); see also 38 C.F.R. § 3.951 (2007) 
(ratings in effect for 20 years or more are protected by 
law).  In September 2004, the veteran requested an increased 
rating.

In order for the 50 percent rating to be warranted, the 
evidence would have to establish that the veteran has "great 
reduction of the lumen, or extensive leakage." On this 
topic, the Board notes that the veteran has been receiving 
care from VA Medical Center and private doctors.  According 
to these medical records, the veteran has an anal stricture 
and suffers from regular fecal incontinence.  A March 2005 VA 
examination noted, with regards to the veteran's stricture 
"he has a stricture right at the internal anal sphincter.  
This admitted the tip of the finger and could be stretched or 
dilated where I could get the entire finger in."  While a 
stricture, or narrowing, causes a reduction in the lumen, the 
VA examiner specifically notes that it "could be stretched 
or dilated."  These findings support the conclusion that the 
veteran's lumen is moderately reduced, as opposed to the 
"great reduction" necessary to warrant a 50 percent rating.  

However, the provisions of DC 7333 are disjunctive, not 
conjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  Thus it is 
necessary to also consider whether the veteran's condition 
has resulted in "extensive leakage."  On this topic, the 
subjective medical history portion of the March 2005 VA 
medical examination notes:

He may have involuntary leakage at night.  He has 
seepage or leakage during the day.  He wears a pad.  
However, when he is not having leakage or when his 
stools are firmer, he has difficulty moving his 
bowels because of the stricture.  He takes a 
laxative daily, Senokot, which keeps his stools 
loose and under these circumstances he has the 
fecal leakage and periods of incontinence.

At the time of the examination, the VA examiner stated "[the 
veteran] is wearing a handkerchief packed into the anal area 
but it is not stained.  The perianal area was clean."  A 
March 2008 private doctor's note stated that the veteran 
regularly soils his bedclothes.  While the evidence clearly 
suggests that the veteran's condition results in regular 
fecal incontinence, the veteran is able to contain this with 
the use of a pad.  The Board finds that the degree of the 
veteran's leakage more nearly approximates the "moderate 
constant" description for a 30 percent rating than the 
"extensive" description required for a 50 percent rating.  
Therefore, a 50 percent rating is not warranted.

Similarly, under DC 7332's conjunctive requirements, the 
veteran would also have to show "extensive leakage."  
38 C.F.R. § 4.114 (2007); See Melson v. Derwinski, 1 Vet. 
App. 334 (1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met].  Thus a higher rating under 
this diagnostic code is unavailable.

In summary, the Board finds the 30 percent disability rating 
currently assigned adequately reflects the functional 
impairment associated with the veteran's service-connected 
anal stricture.  Therefore, based upon the foregoing, the 
Board finds the preponderance of the evidence is against an 
evaluation in excess of 30 percent for service-connected 
recurrent hemorrhoids, and the benefit-of-the-doubt doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

The Board has considered all potentially applicable 
diagnostic codes to determine whether the veteran warrants a 
disability rating higher than 30 percent.  Consideration has 
also been given to providing the veteran a higher ratings for 
his service-connected hemorrhoids on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(1) (2007).  The Board emphasizes 
that the Schedule for Rating Disabilities is based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. 4.1 (2007).  As the evidence of record does 
not document that this case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, referral for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not applicable under 
the circumstances.

Upon reviewing the record in this case, the Board finds that, 
at no time during the pendency of this claim for an increased 
rating, has the veteran's disability warranted an evaluation 
above 30 percent and therefore it is unnecessary to consider 
staged ratings.  Hart, supra.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for anal stricture, secondary to hemorrhoidectomy with fecal 
incontinence, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


